93 F.2d 1008 (1938)
LOUISVILLE TITLE MORTGAGE COMPANY, Individually, Title Insurance and Trust Company, Individually, and as Trustee, All Corporations, Appellants,
v.
LOUISVILLE STORAGE COMPANY, a Corporation, H. M. Denton, Thomas S. Dawson, Charles Schimpeler, Thomas B. Bullitt and F. J. Miller, Appellees.
No. 7354.
Circuit Court of Appeals, Sixth Circuit.
January 7, 1938.
Elliot Lee Maddox and Andrew M. Sea, Jr., both of Louisville, Ky., for appellants.
H. M. Denton and Thomas S. Dawson, both of Louisville, Ky., for appellees.
Before MOORMAN and HICKS, Circuit Judges, and SWINFORD, District Judge.
PER CURIAM.
The order appealed from herein is affirmed.